Citation Nr: 0507078	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  02-20 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for Hepatitis C.



REPRESENTATION

Appellant represented by:	Barbara S. Girard, attorney.



ATTORNEY FOR THE BOARD

C. Hancock, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1969 to October 1971.  This case comes before the 
Board of Veterans' Appeals (Board) from a June 2002 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.  In his November 2002 
substantive appeal the veteran requested a Travel Board 
hearing.  In March 2003 he informed the RO that he instead 
desired a videoconference hearing.  In November 2003, on the 
same day his videoconference hearing was scheduled, he 
requested that his hearing be rescheduled.  He later canceled 
the requested hearing, scheduled in January 2004.  


FINDING OF FACT

Hepatitis C was not manifested in service, and there is no 
competent evidence of a nexus between such disability and 
service.


CONCLUSION OF LAW

Service connection for Hepatitis C is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the VCAA.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA are at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA and implementing 
regulations apply in the instant case.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), the United States Court of 
Appeals for Veterans Claims (Court) provided guidance 
regarding the notice requirements mandated by the VCAA.  All 
pertinent mandates of the VCAA and implementing regulations 
are met.  

Well-groundedness is not an issue; this matter has been 
addressed on the merits.  The veteran was notified why 
service connection was denied for the claimed disorder in the 
June 2002 rating decision and in a September 2002 statement 
of the case.  The RO initially provided the veteran with 
"VCAA-type" notice (including notice of what type of 
evidence was needed to establish service connection, and of 
his and VA's respective responsibilities in claims 
development) in February 2002.  The RO provided additional 
"VCAA-type" notice in March 2002, which included notice of 
several risk factors which the medical community recognizes 
as factors for Hepatitis C infections and again informed him 
what evidence was needed to establish service connection, and 
of his and VA's respective responsibilities in claims 
development.  While the March 2002 letter advised the veteran 
that he should submit additional evidence in support of his 
claim within 30 days, it also advised him that evidence 
received within a year would be considered.  Everything 
submitted by the veteran to date has been accepted for the 
record, and considered.  He is not prejudiced by any notice 
timing defect.

As to notice content, the March 2002 letter advised the 
veteran what type of evidence (to include medical records 
showing current disability and nexus) was necessary to 
establish entitlement to the benefits sought (and by 
inference what the veteran should submit).  The March 2002 
letter also advised the veteran to inform VA about "any 
additional evidence" that he would like VA to attempt to 
obtain.  He has received all essential notice, and is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the Board notes that the 
veteran's file was reconstructed in 1983.  Evidence of record 
shows that all available service medical records were 
furnished to the RO in April 1975, and the Board concludes 
that VA has exhausted all reasonable means of obtaining the 
veteran's service medical records.  VA has a heightened duty 
to assist the veteran in developing his claim since the 
service medical records have been lost.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  The RO has obtained the 
veteran's postservice VA treatment records.  He informed VA 
in November 2002 that he was treated by VA for Hepatitis C 
since May 2002.  VA outpatient records since May 2002 have 
been associated with the record.  

The veteran has not been afforded a VA examination regarding 
his Hepatitis C claim.  38 C.F.R. § 3.159(c)(4) states that 
VA will arrange for an examination if such is necessary to 
determine a claim, and that an examination is necessary if 
(summarized) (A)  There is competent evidence of current 
disability or persistent or recurrent symptoms of a 
disability, (B)  Evidence establishes that the veteran 
suffered an event, injury or disease in service, and (C)  
Evidence indicates that the claimed disability may be related 
to the event, injury, or disease in service or to another 
service connected disability.  Here, there is no evidence 
(other than the veteran's bare allegations) of hepatitis or 
risk factors for hepatitis C in service.  There is nothing in 
the record that would relate any current Hepatitis C to 
service, and any medical opinion relating the veteran's 
hepatitis to service would necessarily be speculation based 
solely on history provided by the veteran.  Hence, a VA 
examination is not indicated.  All of VA's duties to assist, 
including those mandated by the VCAA, are met.  VA's duties 
to assist, including those mandated by the VCAA, are met.

Factual Basis

The appellant claims that service connection for Hepatitis C 
is warranted because he contracted this disease during 
service.  See VA Form 646, dated in February 2003.  He has 
not specifically asserted in what manner he was exposed to 
the disease.  

As noted, service medical records are unavailable.  

A statement by the veteran in March 1988 reveals that he 
alleges becoming "hooked" on heroin in Vietnam.  He 
reported a similar history of heroin use on VA psychiatric 
evaluation in August 1988.  

Reports of blood testing at the Texas Department of 
Corrections in January 1990 make no mention of hepatitis.  
Another record from this institution, dated in June 1986, 
notes that there was no acute hepatitis.  The records also 
show that in prison the veteran's duties included being a 
food handler (requiring medical clearance).

On September 2001 VA psychiatric examination it was noted 
that the veteran carried a diagnosis of Hepatitis C.  He 
related that he was sexually assaulted during service, but 
did not report the assault to the authorities.  

VA outpatient treatment records, dated in 2001 and 2002 show 
a diagnosis of Hepatitis C.

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disability, there must be (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
disease or injury in service and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).
The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Analysis

The record does not show that hepatitis C was manifested in 
service, or at any time prior to 2001, approximately 30 years 
after the veteran's service discharge.  Likewise, there is no 
competent evidence (medical opinion) linking the veteran's 
hepatitis C to his service.  The only evidence of record to 
the effect that there is a nexus between the veteran's 
current chronic Hepatitis C and service is in his own 
allegations.  As a layperson, he is not competent to relate a 
medical disorder to a specific cause. Espiritu, supra.  
Hence, his opinion that Hepatitis C first diagnosed many 
years after his service separation is related to service is 
without probative value.  As was noted, the Board has 
considered whether an examination to determine the etiology 
of the veteran's Hepatitis C disorder is indicated, and has 
determined it is not.  There is no evidence that the veteran 
had risk factors for hepatitis (such as blood 
transfusion/blood handling/exposure to blood/etc.) in 
service.  Regarding his unsupported allegation (of a "risk 
factor") that he became "hooked" on heroin in service, it 
is noteworthy that compensation would not be payable for 
disability with such etiology.  See 38 U.S.C.A. § 1110.  
Regardless, as he also reports postservice heroin dependency, 
an examiner would have no basis for attributing current 
hepatitis to events in service vs. postservice risk factors.  

The lapse of many years between the veteran's separation from 
service and the first medical evidence of this disorder is a 
factor for consideration in deciding a service connection 
claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 
2000).  Notably in the interim, while imprisoned, the veteran 
was found to be free of acute hepatitis, had normal blood 
studies, and was medically cleared for food-handling 
(presumably found free of infectious disease). 
Without any evidence of hepatitis in service or any competent 
evidence of a nexus between the veteran's current Hepatitis C 
and service or any event therein, the preponderance of the 
evidence is against his claim seeking service connection for 
Hepatitis C.  There is no reasonable doubt to resolve in his 
favor.  Hence, the claim must be denied.  


ORDER

Service connection for Hepatitis C is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


